DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 9/5/2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tsai et al. (US 10141398).
With regard to claim 1, Tsai teaches, in Figs 1A-1C, a high voltage semiconductor device, comprising: a semiconductor substrate (102) comprising a channel region (106); an isolation structure (104), wherein at least a part of the isolation structure is disposed in the semiconductor substrate and surrounds the channel region; a gate oxide layer (130) disposed on the semiconductor substrate, wherein the gate oxide layer comprises: a first portion (portion with thickness t1); and a second portion (portion with thickness t2) disposed at two opposite sides of the first portion in a horizontal direction, wherein a thickness of the first portion is greater than a thickness of the second portion; and a gate structure (140) disposed on the gate oxide layer and the isolation structure.
With regard to claim 2, Tsai teaches, in Figs 1A-1C, that a bottom surface of the first portion is lower than a bottom surface of the second portion in a vertical direction perpendicular to the horizontal direction (see figures).
With regard to claim 4, Tsai teaches, in Figs 1A-1C, that wherein at least a part of the isolation structure is disposed at two opposite sides of the gate oxide layer in the horizontal direction (see figures).
With regard to claim 5, Tsai teaches, in Figs 1A-1C, that the second portion of the gate oxide layer is directly connected with the isolation structure (see figures).
With regard to claim 6, Tsai teaches, in Figs 1A-1C, that the gate structure overlaps an interface between the isolation structure and the second portion of the gate oxide layer in a vertical direction perpendicular to the horizontal direction (see figures).
With regard to claim 7, Tsai teaches, in Figs 1A-1C, two drift regions (112, 122) disposed in the semiconductor substrate and located at two opposite sides of the channel region in the horizontal direction respectively, wherein at least a part of the isolation structure is disposed in the two drift regions (see figures).
With regard to claim 8, Tsai teaches, in Figs 1A-1C, that the second portion of the gate oxide layer is disposed on the two drift regions (see figures).
With regard to claim 9, Tsai teaches, in Figs 1A-1C, that the first portion of the gate oxide layer is partly disposed on the channel region and partly disposed on the two drift regions (see figures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 10141398) in view of Iida (US 2009/0032870).
With regard to claim 3, Tsai teaches most of the limitations of the instant claim, as set forth above with regard to claim 1.
Tsai does not explicitly teach that a top surface of the first portion is higher than a top surface of the second portion in a vertical direction perpendicular to the horizontal direction.
Iida teaches, in Fig 1, that a top surface of the first portion (180a, 190b) is higher than a top surface of the second portion (131) in a vertical direction perpendicular to the horizontal direction to use, “a process for manufacturing such semiconductor device through simple operations,” ([0012]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Tsai with the LOCOS method of forming the multi-thickness gate dielectric of Iida, and the resultant structure, to manufacture the device through simple operations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829